Title: To Thomas Jefferson from Thomas Mann Randolph, 26 February 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            T.M.R: to Th: Jefferson,
            Belmont Feb. 26. 98
          
          I did not expect to have written by this post as I was much engaged in preparing some papers & in the business of the farm my Overseer being abroad on some affairs of his own, and Martha had written fully this morning. I recollect however now (7 oclock in the Evening) that tis necessary to inform you the Nailery will soon be out of iron if it does not receive a supply from you. George came over some few days since to ask my advice: he told me he was then nearly upon working the half crowns—I recommended sending the Waggon for a parcel which was lying in Columbia—it was done but not by 3 days so soon as I wished which reduced George truly to the half crowns: he has been working it only a day or two however and today James has arrived with 36 bundles, most of it unluckily of the large kind. I shall write this moment to George Jefferson to ask if there is any in Richmond and to hurry it up if there is—I hope there has been time since the Delaware opened. George tells me the demand for nails is very brisk.
          Will it be possible to prevail on a good journey man Blacksmith to come round from Philad’a. & work on a farm here? I w’d. give any wages within tolerable bounds. Nothing of Arnold yet. Page & George progress—the former anxious but peevish & too ready to strike—the latter absolutely wasting with care—Tobacco is his favorite crop he has 30.000 ready in the park.
          Yours most affectionately
          
            Th: M. Randolph
          
        